Exhibit 8.1 SUBSIDIARIES OF SCORPIO TANKERS INC. Name of Subsidiary Jurisdiction of Incorporation Noemi Shipping Company Limited Marshall Islands Senatore Shipping Company Limited Marshall Islands Venice Shipping Company Limited STI Highlander Shipping Company Limited STI Gladiator Shipping Company Limited STI Matador Shipping Company Limited STI Harmony Shipping Company Limited STI Heritage Shipping Company Limited STI Conqueror Shipping Company Limited Marshall Islands Marshall Islands Marshall Islands Marshall Islands Marshall Islands Marshall Islands Marshall Islands
